EXHIBIT 4.1 NOT VALID UNLESS COUNTERSIGNED BY TRANSFER AGENT INCORPORATED UNDER THE LAWS OF THE STATE OF NEVADA FITLIFE BRANDS NUMBER SHARES AUTHORIZED COMMON STOCK 150,000,000 SHARES PAR VALUE $0.001 CUSIP NO. 33817P 10 8 THIS CERTIFIES THAT Is The Record Holder Of Shares of FitLife Brands, Inc. Common Stock Transferable on the books of the Corporation by the holder hereof, in person or by duly authorized attorney, upon surrender of this Certificate properly endorsed.This Certificate is not valid until countersigned by the Transfer Agent and accepted by the Registrar. Witness the facsimile seal of the Corporation and the facsimile signatures of the duly authorized officers. Dated: (SEAL) Secretary President / C.E.O. Countersigned & RegisteredCOLONIAL STOCK TRANSFER By: Salt Lake City, Utah AUTHORIZED SIGNATURE OF TRANSFER AGENT AND REGISTRAR The following abbreviations, when used in the inscription on the face of this certificate, shall be construed as though they were written out in full according to applicable laws or regulations: TEN COM- as tenants in commonUNIF GIFT MIN ACT- Custodian TEN ENT- as tenants by the entireties(Cust)(Minor) JT TEN- as joint tenants with right ofunder Uniform Gifts to Minors survivorship and not asAct tenants in common(State) For value received, hereby sell, assigns and transfers unto PLEASE INSERT SOCIAL SECURITY OR OTHER IDENTIFYING NUMBER OF ASSIGNEE (PLEASE PRINT OR TYPEWRITE NAME AND ADDRESS INCLUDING ZIP CODE, OF ASSIGNEE) shares of the capital stock represented by the within certificate and do hereby irrevocably constitute and appoint Attorney to transfer the said shares on the books of the Corporation, with full power of substitution in the premises. Dated, NOTICE:THE SIGNATURE MUST CORRESPOND TO THE NAME AS WRITTEN UPON THE FACE OF THE CERTIFICATE IN EVERY PARTICULAR, WITHOUT ALTERATION OR ENLARGEMENT OR ANY CHANGE WHATSOEVER, SIGN ATURES MUST BE MEDALLION GUARANTEED BY AN ELIGIBLE FINANCIAL INSTITUTION C(COMMERCIAL BANK, TRUST COMPANY, OR A BROKER) PARTICIPATING IN A MEDALLION SIGNATURE GUARANTEE PROGRAM.ALL EXISTING REGISTERED OWNERS MUST SIGN.
